Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/25/2021.  These drawings are acceptable.

Response to Arguments
Applicant’s response filed on 10/25/2021 overcomes the previously raised Drawing Objections, Objections to the Specification and the 112b rejections. Additionally, applicant’s amendments overcome the prior art of record. However, the amendments introduces new 112 issues and Objections to the Claims that need to be addressed before the application is in condition for allowance.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  

Claim Objections
Claim 11 is objected to because of the following informalities: 
---Claim 11 recites “wherein the configurable angle of 20 to 30 degrees is predetermined or adjustable”. Notice that the usage of “of” in the sentence fails to positively establish that “the configurable angle is 20 to 30 degrees”. .     
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 9-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 9 recites “wherein the multiple openings of the offset ball valve each comprise a cylindrical shaped bore that are positioned in relation to each other with a configurable angle other than 180 degrees”. Notice that intervening claim 1 L4-5 already recites the limitation “multiple openings that are offset relative to each other with a configurable angle of less than 90 degrees”. It is unclear and indefinite if the latter recited configurable angle of claim 3 and claim 9 are the same as the one previously recited in claim 1 or if they are distinct. This issue becomes more glaring in dependent claims 4-5 and 10-11 since it makes it unclear and indefinite to which one of the “configurable angle” is being referred to in these claims. Additionally, notice that intervening claim 1 sets the limit of this angle to “less than 90 degrees”, whereas claims .-- in order to overcome the rejection. 
Claim 11 recites the limitation “The implement of claim 9, wherein the configurable angle of 20 to 30 degrees is predetermined or adjustable”. First, notice the Claim Objection addressed above with the usage of “of” which makes it unclear if the 20-30 degree configurable angle is being positively recited. Second, it is unclear what is meant by the configurable angle is “predetermined or adjustable”. Once a user chooses the configurable angle to be a desired range it already is “predetermined” and while the phrase “the configurable angle is a predetermined angle of 20 to 30 degrees” (what appears to be implied to be the limitation of claim 11) is acceptable as a limitation, the phrase “predetermined” in this context does not appear to add any distinctness since the claim restated as “the configurable angle of 20-30 degrees is predetermined” does not significantly changes the scope of the claim. Additionally, it is unclear what the applicant means by “the configurable angle is adjustable” since once the offset multiple openings (1751, 1753) are created the configurable angle (1758) cannot be changed or adjusted. At most, before the offset  is 20 to 30 degrees .-- in order to overcome the rejection.        
Claim 16 recites “The implement of claim 1, wherein the offset ball valve has a configurable angle that is adjustable”. This limitation combines the issues addressed in claims 3 and 9 and claim 11 above with the double recitation of “a configurable angle” and the recitation of “configurable angle that is adjustable”. In addition to the comments made in the rejections above, the Office notes that while claim 16 recites “the offset ball valve has a configurable angle” (i.e. a configurable angle of the offset ball valve) and intervening claim 1 recites “multiple openings that are offset relative to each other with a configurable angle” (i.e. a configurable angle of the multiple openings), the Office notes that the multiple openings (1751, 1753) are part of the offset ball valve (1750) and as such the configurable angle of the multiple openings is the same as the configurable angle of the offset ball valve. The Office suggests that claim 16 is cancelled to overcome this rejection. 
Claim(s) 4-6 and 10-12, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.


Allowable Subject Matter
Claims 1-2, 7-8 and 13-15 are allowed.
Claims 3-6, 9-12 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As it was mentioned in the previous Office Action, the closest prior art are Thompson (US 2014/0263708), Flamme (US 6,070,539), Shivak (US 9,113,591), Trevino (US 2013/0144827), Colburn (US 5,033,397 and US 6,138,590), Coffee (US 4,467,961), Fick (US 5,931,882), Hahn (US 8,191,798), Wang (US 8,365,766), York (US 7,178,782), Boger (US 5,771,929), Davenport (US 5,070,909), Fisher (US 3,386,461) and Bey (US 9,933,089). Thompson, Flamme, Shivak, Trevino, Colburn, Coffee and Fick teaches of various examples of agricultural implement systems (fertilizer dispensing/irrigation systems) comprising at least a supply tank, dispensing/row units, valves, pumps and sensors to control the agricultural operation with similar structure to applicant's general invention. Notice that these systems lack the features of the “offset ball valve” as claimed. Wang, York, Boger, Davenport, Fisher and Bey teaches of various examples of rotary ball valves that may be considered to be “offset” ball valves due to the inclusion of some fluid port or passage that is offset similar to a key feature of the claimed invention. However, notice that the closest prior art fails to disclose or render obvious the particular structure of the multiple openings of the offset ball valve and their configurable angle as claimed. Additionally, notice that modifying the references (see at least Wang) to have the claimed angle for the openings may render the device of the prior art inoperable for its intended function since it may not allow the valve to appropriately open and close the passages. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the implement (200) comprising the tank (250), the row units (210-217), the offset ball valve (1950) having the cylindrically shaped multiple openings/bores (1951,1953) with the configurable angle (1758), the outlet (1930), the pump (254), the inlet (1602), the first passage (1914) and the second passage (1922) in combination with all the limitations as claimed in claims 1-16 and as shown in at least Figs. 2 and 16-20 of the application. Additionally, the Office notes that the claims of the parent application 15/763,036 (US 10,863,667) contains some overlap in the scope of the claims of the current application (in particular details of the offset ball valve). However, the claims of the current application contains sufficiently distinct claimed subject matter as compared to the claims of the parent to avoid a Double Patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753